MEMORANDUM DECISION                                                                       FILED
                                                                                     May 04 2016, 7:38 am
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                     CLERK
                                                                                      Indiana Supreme Court
regarded as precedent or cited before any                                                Court of Appeals
                                                                                           and Tax Court

court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Jill M. Acklin                                           Gregory F. Zoeller
McGrath, LLC                                             Attorney General of Indiana
Carmel, Indiana
                                                         Robert J. Henke
                                                         David E. Corey
                                                         Deputy Attorneys General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of:                                        May 4, 2016
U.E., T.C. and K.C., Children in                         Court of Appeals Case No.
Need of Services,                                        49A04-1510-JC-1566
  and                                                    Appeal from the Marion Superior
                                                         Court
R.C. (Mother),
                                                         The Honorable Marilyn Moores,
Appellant-Respondent,                                    Judge

        v.                                               The Honorable Danielle P.
                                                         Gaughan, Magistrate

The Indiana Department of                                Trial Court Cause Nos.
                                                         49D09-1504-JC-1454
Child Services,                                          49D09-1504-JC-1455
Appellee-Petitioner                                      49D09-1508-JC-2374




Baker, Judge.
Court of Appeals of Indiana | Memorandum Decision 49A04-1510-JC-1566 | May 4, 2016             Page 1 of 7
[1]   R.C. (Mother) appeals the juvenile court’s order finding her children to be

      Children in Need of Services (CHINS). Mother argues that the evidence is

      insufficient to support the CHINS adjudication. Finding the evidence

      sufficient, we affirm.


                                                            Facts
[2]   Mother has three children: T.C., born in December 2009; K.C., born in

      October 2012; and U.E., born in August 2015.1 On April 30, 2015, the

      Department of Child Services (DCS) filed a petition alleging that T.C. and K.C.

      were CHINS because T.C. had visible injuries to her neck, lower back, and

      both arms. T.C. stated that Mother had inflicted the injuries. At a hearing held

      the same day, the juvenile court removed the two children from Mother’s care

      and custody; they have remained out of her care since that time.


[3]   The CHINS case remained open and unresolved when U.E. was born on

      August 3, 2015. DCS filed a petition alleging U.E. to be a CHINS on August 6,

      2015. The petition was based on allegations that Mother had tested positive for

      marijuana during the pregnancy, had not been successfully participating in

      services in the ongoing CHINS case, and had failed to address mental health

      issues. The juvenile court removed U.E. from Mother’s care and custody; she

      has remained out of Mother’s care since that time.




      1
          The children’s fathers are not parties to this appeal.


      Court of Appeals of Indiana | Memorandum Decision 49A04-1510-JC-1566 | May 4, 2016   Page 2 of 7
[4]   The juvenile court held a factfinding hearing on August 24, 2015. At that

      hearing, DCS offered the following evidence in support of its CHINS

      allegations:


           T.C. reported that the injuries to her arms, neck, and back occurred when
            Mother had “whooped” her. Tr. p. 32.
           T.C. was evaluated by a child abuse specialist at Riley Hospital, who
            recommended that T.C. be seen and evaluated by her primary care
            provider. Mother never scheduled that appointment.
           After U.E. was born and removed from Mother’s care and custody,
            Mother stated she did not want to see the child. At the time of the
            CHINS factfinding hearing, Mother had not visited with U.E. on a single
            occasion.
           At first, Mother was willing to participate with services. She began to
            work with a home-based therapist, who testified that during their three
            meetings, Mother was “very guarded” and “somewhat paranoid.” Tr. p.
            80, 83. The therapist recommended that Mother complete a full
            psychological evaluation. Mother did not complete the evaluation and
            stopped meeting with the home-based therapist.
           Mother reported that she has been diagnosed with depression in the past.
           Between July 29 and August 23, Mother chose not to visit with T.C. or
            K.C. even though she was permitted to have supervised parenting time
            with them.
           Mother told the Family Case Manager that she would not participate
            with any services unless her children were returned to her care and
            custody.
           On August 6, 2015, at an initial hearing in court, Mother became upset
            with D.E., U.E.’s father. She physically pushed him and threw a pen at
            him.
           Approximately one week before the factfinding hearing, Mother again
            became angry with D.E. while in the juvenile court building. While D.E.
            was holding infant U.E. in his arms, Mother punched and/or pushed
            him and raised an umbrella at him. Mother threatened, “bitch, I’ma [sic]
            beat your ass[.]” Tr. p. 98-99.


      Court of Appeals of Indiana | Memorandum Decision 49A04-1510-JC-1566 | May 4, 2016   Page 3 of 7
           On another occasion, Mother went to D.E.’s home, where U.E. was
            living. D.E. met her outside the building and tried to escort her away,
            explaining that he did not want her there because he did not want to risk
            losing custody of U.E. Mother pulled away from him, entered his
            apartment, and locked the door. D.E. called law enforcement, who
            ordered Mother to leave.

      Based on the above evidence, the juvenile court found all three children to be

      CHINS at the close of the hearing, and entered a written order to the same

      effect on August 27, 2015. At the September 15, 2015, dispositional hearing,

      the juvenile court ordered Mother to participate in home-based case

      management and therapy, parenting and substance abuse assessments, a mental

      health evaluation, and random drug screens. Mother now appeals.


                                   Discussion and Decision
                                     I. Standard of Review
[5]   Mother’s sole argument on appeal is that the evidence is insufficient to support

      the juvenile court’s CHINS finding. Our Supreme Court has explained the

      nature of a CHINS proceeding and appellate review of a CHINS finding as

      follows:

              A CHINS proceeding is a civil action; thus, “the State must
              prove by a preponderance of the evidence that a child is a
              CHINS as defined by the juvenile code.” In re N.R., 919 N.E.2d
102, 105 (Ind. 2010). We neither reweigh the evidence nor judge
              the credibility of the witnesses. Egly v. Blackford County Dep’t of
              Pub. Welfare, 592 N.E.2d 1232, 1235 (Ind. 1992). We consider
              only the evidence that supports the trial court’s decision and
              reasonable inferences drawn therefrom. Id. We reverse only

      Court of Appeals of Indiana | Memorandum Decision 49A04-1510-JC-1566 | May 4, 2016   Page 4 of 7
              upon a showing that the decision of the trial court was clearly
              erroneous. Id.


              There are three elements DCS must prove for a juvenile court to
              adjudicate a child a CHINS. DCS must first prove the child is
              under the age of eighteen; DCS must prove one of eleven
              different statutory circumstances exist that would make the child
              a CHINS; and finally, in all cases, DCS must prove the child
              needs care, treatment, or rehabilitation that he or she is not
              receiving and that he or she is unlikely to be provided or accepted
              without the coercive intervention of the court. In re N.E., 919
N.E.2d at 105.


      In re K.D., 962 N.E.2d 1249, 1253–54 (Ind. 2012) (footnote omitted).


[6]   Here, DCS alleged that the children were CHINS pursuant to Indiana Code

      section 31–34–1–1, which provides as follows:

              A child is a child in need of services if before the child becomes
              eighteen (18) years of age:


              (1)     the child’s physical or mental condition is seriously
                      impaired or seriously endangered as a result of the
                      inability, refusal, or neglect of the child’s parent, guardian,
                      or custodian to supply the child with necessary food,
                      clothing, shelter, medical care, education, or supervision;
                      and


              (2)     the child needs care, treatment, or rehabilitation that:


                      (A)      the child is not receiving; and




      Court of Appeals of Indiana | Memorandum Decision 49A04-1510-JC-1566 | May 4, 2016   Page 5 of 7
                      (B)      is unlikely to be provided or accepted without the
                               coercive intervention of the court.


      Our Supreme Court has interpreted this provision to require “three basic

      elements: that the parent’s actions or inactions have seriously endangered the

      child, that the child’s needs are unmet, and (perhaps most critically) that those

      needs are unlikely to be met without State coercion.” In re S.D., 2 N.E.3d 1283,

      1287 (Ind. 2014).


                                            II. Sufficiency
[7]   Mother’s argument focuses solely on her mental health. She contends that the

      evidence regarding her mental health is speculative and stems from the

      testimony of individuals who do not specialize in treating mental health issues.

      We disagree. Mother herself reported that she has been diagnosed with

      depression in the past. Tr. p. 96. Her home-based therapist, who had sufficient

      training to identify whether an individual might benefit from a psychological

      evaluation, testified that Mother’s “paranoid” and “guarded” behavior

      indicated that a psychological evaluation would be beneficial. Tr. p. 80, 83.

      This evidence supports the juvenile court’s conclusion that the children’s

      physical or mental condition is seriously impaired or endangered because, in

      part: “Mother herself has acknowledged that she has depression and service

      providers have concerns regarding her mental health.” Appellant’s App. p. 160.


[8]   Even had we found the evidence regarding Mother’s mental health to be

      lacking, however, we would still have affirmed the CHINS finding. The record


      Court of Appeals of Indiana | Memorandum Decision 49A04-1510-JC-1566 | May 4, 2016   Page 6 of 7
       reveals the following evidence regarding Mother’s behavior: she caused visible

       injuries to T.C.’s neck, back, and arms; she did not want to see U.E. and had

       not yet visited with her newborn at the time of the CHINS factfinding hearing;

       she had not visited with her other two children in the month leading up to the

       hearing; she engaged in multiple acts of domestic violence with D.E., and on

       one of those occasions, she physically attacked D.E. while he was holding U.E. in

       his arms. This evidence readily supports the juvenile court’s conclusion that the

       children’s physical or mental condition is seriously impaired or seriously

       endangered as a result of Mother’s actions. Furthermore, this evidence

       supports a conclusion that the children needed care that they were not receiving

       when in Mother’s custody.


[9]    Mother also stated that she refused to participate in services unless her children

       were returned to her care and custody. This evidence supports the juvenile

       court’s conclusion that the coercive intervention of the court is necessary to

       ensure that the children receive the care that they need. In sum, we find that

       the evidence readily supports the juvenile court’s conclusion that these children

       are CHINS.


[10]   The judgment of the juvenile court is affirmed.


       May, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A04-1510-JC-1566 | May 4, 2016   Page 7 of 7